SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

44
TP 11-01451
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND GORSKI, JJ.


IN THE MATTER OF ANWATZ HAQUE, PETITIONER,

                      V                                           ORDER

JOHN LEMPKE, SUPERINTENDENT, FIVE POINTS
CORRECTIONAL FACILITY AND ALBERT PRACK, DIRECTOR,
SPECIAL HOUSING, NEW YORK STATE DEPARTMENT OF
CORRECTIONAL SERVICES, RESPONDENTS.


ANWATZ HAQUE, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (PETER H. SCHIFF OF
COUNSEL), FOR RESPONDENTS.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Seneca County [Dennis F.
Bender, A.J.], entered July 18, 2011) to review a determination of
respondents. The determination found after a Tier II hearing that
petitioner had violated various inmate rules.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.




Entered:    January 31, 2012                    Frances E. Cafarell
                                                Clerk of the Court